United States Court of Appeals
                        For the First Circuit
No. 11-1436

           IN RE: SMITH & WESSON HOLDING CORP. SEC. LITIG.
                              __________

          OKLAHOMA FIREFIGHTERS PENSION & RETIREMENT SYSTEM,

                         Plaintiff, Appellant,

                                     v.

                     SMITH & WESSON HOLDING CORP.;
                    MICHAEL GOLDEN; JOHN A. KELLY,

                        Defendants, Appellees.


                                 ERRATA

     The opinion of this Court, issued on February 17, 2012, should

be amended as follows.

     On page 3, line 3 of 1st paragraph, insert "the" before

"plaintiffs'".

     On page 7, line 1 of 1st full paragraph, delete the comma

after "December".

     On page 12, lines 4 and 6 of 1st full paragraph, replace the

single quotation mark of ’ with '.

     On page 14, line 1 of 2nd full paragraph, insert "the" before

"plaintiffs".

     On    page   17,   2nd   line   on   page,   insert   "the"   before

"plaintiffs".